UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7120



KENNY DREW SAYRE, SR.,

                                              Petitioner - Appellant,

          versus


THOMAS MCBRIDE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-3)


Submitted:   August 26, 2004              Decided:   September 3, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenny Drew Sayre, Sr., Appellant Pro Se.    Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kenny Drew Sayre, Sr., a state prisoner, seeks to appeal

the   district   court’s    order    accepting      the     magistrate    judge’s

recommendation and denying relief on his petition filed under 28

U.S.C. § 2254 (2000), on the ground that Sayre did not meet the “in

custody” requirement of § 2254(a).            The order is not appealable

unless   a   circuit     justice    or   judge     issues    a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Sayre has not made the

requisite     showing.      Accordingly,      we    deny    a     certificate   of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                        DISMISSED




                                     - 2 -